Citation Nr: 1023821	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder 
manifested by lumbosacral strain with lumbar myositis and 
degenerative disk disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran was a member of the Army Reserve, and was called 
up to active duty from January 2003 to October 2004.  Her 
discharge document, DD Form 214, shows that she was deployed 
in support of Operation Enduring Freedom, and served in Iraq 
for 21days from March to April 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

The Veteran injured her low back during active duty for 
training (ACDUTRA) in June 2002, and has had continuity of 
low back disability, manifested by signs and symptoms of 
disability, from that time to the present.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
manifested by lumbosacral strain with lumbar myositis and 
degenerative disk disease are met.  38 U.S.C.A. §§ 101(24), 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(c), 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  In view 
of the disposition herein, no discussion of these provisions 
is necessary.  

II.  Service Connection for a Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes 
full-time duty performed for training purposes by members of 
the National Guard of any State, under 32 U.S.C.A §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).   Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury (but 
not disease) incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If a disorder noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Id. 

When all the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.   See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, 
lay evidence will be competent and credible evidence of 
etiology").

In April 2003, while still on active duty, the Veteran 
submitted her claim for service connection for a low back 
disorder as a residual of back injury.  She was first 
afforded a VA examination in February 2005 to evaluate her 
claim.  

Reference to her service treatment records (STRs) discloses a 
report dated in June 2002 which documents that the Veteran 
had a "lower back muscular spasm due to heavy object 
lifting."  This injury occurred during ACDUTRA, in the 
course of a two-week training period in June 2002.  

An STR report dated in June 2004 informs of the Veteran's 
treatment in July 2003 for a fall and injury to the right 
knee, with an MRI obtained in February 2004 showing a 
chrondal lesion of the patella.  The claims file also 
contains records of private treatment in 2004 for the right 
knee.

VA and private treatment records do not reflect complaints or 
treatment for a low back condition in 2003 or 2004.  Private 
treatment records in 2004 reflect complaints and treatment 
for right knee chondromalacia as well as for a right inguinal 
hernia.   The Board considers this absence of treatment 
records reflecting complaints or treatment for low back 
disability over intervals when the Veteran was receiving 
treatment for other joint disability (the right knee) as well 
as treatment for disability in the vicinity of the low back 
(the inguinal area) to weigh against the presence of ongoing 
low back disability or low back symptoms at that time.  
Contrarily, the Veteran submitted her claim for service 
connection for her back injury in April 2003, while still in 
service, and VA examinations for compensation purposes in 
February 2005, August 2007, and December 2009, as detailed 
infra, serve to verify the ongoing nature of the Veteran's 
low back disorder.  

At the February 2005 examination, the Veteran reported that 
she had injured her low back while participating in a drill 
at Camp Salinas.  The drill reportedly required her to dive 
to the ground with full gear, and when she did this she felt 
a cramp in her low back, with more low back pain the 
following day.  She reported treatment then with Flexeril.  
She reported being deployed to Iraq shortly afterward, 
without having received any physical therapy for the injury.  
She complained that currently she was experiencing 
intermittent low back pain during her work as a luggage 
handler at an airport.   She added that she now suffered from 
increased pain with prolonged standing, including sharp pain 
in the low back localized to the low back muscles, mostly on 
the right.  She also reported occasional burning low back 
pain.  Treatment consisted of using a heating pad, and taking 
Ultracet twice daily.  

The February 2005 examiner found muscle spasms and tenderness 
to palpation on the right at L5 and S1 paravertebral muscles, 
as well as pain with repetitive motion in flexion.  The 
examiner specified that he found no Waddell's signs or signs 
or symptoms of non-organic origin.  Lumbar X-rays were noted 
to show  mild narrowing of the L4-L5 and L5-S1 disk spaces.  
A February 2005 MRI showed a bulging disk at L5-S1.  The 
examiner diagnosed both the lumbar myositis and L5-S1 disk 
bulge.  

At an August 2007 examination of the Veteran's joints for 
compensation purposes, she complained of back pain as 
secondary to her right knee condition.  The examiner noted 
that she was receiving current treatment at both the 
Presbyterian Hospital in San Juan, and the San Juan VA 
Medical Center (VAMC).  She asserted that two months 
following her initial right knee injury in  service, she had 
begun limping with her right leg, and as a result of her 
altered gait she noticed that she began having swelling over 
her right ankle.  She reportedly later developed mild ankle 
weakness and several episodes of ankle sprain.  (She made 
these statements in support of a claim for service connection 
for a right ankle disorder, which is not the subject of the 
current appeal.)  However, she reported not receiving medical 
treatment for her ankle.  She reported difficulty climbing 
stairs and driving long distances, with inflammation 
including swelling and tenderness of the right knee and 
ankle.  She said she had been employed in a retail capacity, 
requiring lifting and carrying, for the prior nine years 
until one week before the examination, with her employment 
terminated due to an "incidental problem."  (The 
termination was not reported to be related to her right knee, 
right ankle, or low back.)  She reported having lost less 
than one week of work over the prior 12 months, but said that 
loss of work was due to her right knee, right ankle, and/or 
low back condition.  She was currently taking Ultracet, twice 
daily, for pain control.  

The August 2007 examiner observed an antalgic gait with 
abnormal weight bearing, and noted an abnormal wear pattern 
on the right shoe favoring the outside edge of the heel, with 
a contrasting normal wear pattern on the left.  The examiner 
noted that there was tenderness and painful movement for both 
the right knee and right ankle.  Upon review of the available 
records and examination of the Veteran, the examiner 
diagnosed both right chondromalacia patellae and right 
residual of ankle sprain, with resulting significant effects 
on mobility as well as lifting and carrying due to each of 
these conditions.  

Regarding the Veteran's low back at the August 2007 
examination, the Veteran reported that while on annual 
training she was transferring heavy equipment from a military 
truck when she injured her back, and she then went to sick 
call for the injury.  The examiner noted that this injury was 
documented to have occurred in June 2002.  The Veteran 
reported then being diagnosed with lumbar strain and being 
treated with Flexeril for pain associated with her injury.  
She asserted that she still had pain in the low back without 
radiating symptoms.  She said she now took Ultracet with fair 
response, asserting that her low back condition had 
progressively worsened.  

On examination of the spine, the August 2007 examiner found 
severe tenderness to palpation, pain with active and passive 
motion, and bilateral spasm in the back muscles associated 
with the thoracolumbar spine.  However, the examiner noted 
that VA treatment records did not indicate any back disorder.  
The examiner did have private records  available for review.  
The examiner opined that the Veteran's low back disorder was 
not "caused by or a result of" her right knee condition, 
based on her not having instability in the knee, and based on 
the absence of any evidence in the medical literature that 
chondromalacia patellae can cause low back muscle spasm, 
notwithstanding the observed antalgic gait.

At the most recent VA examination for compensation purposes 
in December 2009, the Veteran asserted that she had a low 
back strain which began during her annual training in 2002 
when unloading heavy equipment from a truck.  She complained 
of current low back pain that did not radiate to the lower 
extremities, for which she took daily pain medication.  She 
further contended that she had flare-ups of her low back 
condition every one to two months which lasted one to two 
days and were severe, precipitated by standing, relieved by 
sitting, and causing her to be unable to bend when they 
occurred.  

The December 2009 examiner noted a lumbar MRI in February 
2005 showing L5-S1 disk bulge without herniation, and 
February 2005 X-rays showing mild straightening of lumbar 
lordosis though with preserved vertebral height and 
alignment, and mild narrowing of intervertebral disc spaces 
at L4-L5 and L5-S1.  The examiner assessed a low back 
disorder manifested by limitation of motion and pain with 
motion, as well as bilateral low back muscle spasm and 
tenderness.  

The December 2009 VA examiner reviewed the pertinent STRs, 
noting a line-of-duty record in June 2002 informing of a 
lower back muscle spasm due to heavy lifting.  However, based 
on X-ray and MRI findings in February 2005 and the absence of 
records in the interval between June 2002 and February 2005 
reflective of ongoing back disability, the examiner concluded 
that the June 2002 injury had been acute and transitory (as 
opposed to continuing and chronic).  The examiner thereby 
concluded that a low back disorder was not at least as likely 
as not to have been caused or aggravated by service.  

The December 2009 VA examiner further opined that the 
Veteran's low back disorder was also unlikely to have been 
caused or aggravated by the Veteran's service-connected right 
knee disorder.  The examiner based this opinion on the 
absence of medical evidence to support the conclusion that 
chondromalacia of the patella can cause low back muscle spasm 
or disk bulge.  The examiner further elucidated that the 
Veteran's low back disorder was "unrelated anatomically and 
physiologically" to her right knee disorder.

The Board has duly considered the Veteran's assertions of 
ongoing back disability from 2002, as well as her assertions 
of her service-connected right knee disorder causing or 
aggravating her low back disorder.  While the Veteran is 
competent to address her lay-observed disability or symptoms 
of disability since service, she is not competent to address 
distinctly medical questions of medical causation or 
aggravation, and hence her statements are not cognizable to 
support her claim based on secondary service connection as 
due to her service-connected right knee disorder.  Espiritu; 
cf. Jandreau.  

The Board must accordingly weigh credibility of the Veteran's 
assertions of ongoing or chronic back disability from her in-
service back injury in June 2002.  As the Board has noted, 
supra, the record contains treatment records in 2003 and 2004 
that do not reflect ongoing low back disability.  However, 
subsequent treatment records from 2005 and thereafter also do 
not reflect treatment for the low back disability, even 
though the VA examinations in February 2005, August 2007, and 
December 2009 sufficiently document the ongoing nature of the 
Veteran's low back disability over that latter interval.  
Waddell's signs or other indications of non-organic causes or 
malingering are not indicated in the record, and hence the 
Board considers the Veteran's credibility to be preserved for 
purposed of her low back claim.  

The Board does note the inconsistent narrative provided by 
the Veteran.  The June 2002 service medical record documented 
low back muscular spasm from lifting a heavy object, and, at 
both her August 2007 and December 2009 VA examinations, the 
Veteran reported injuring her back when moving heavy 
equipment out of a truck.  In contrast, at her February 2005 
VA examination she reported injuring her back in a training 
exercise when jumping onto the ground in full gear.  
Ultimately, however, the contemporaneous medical treatment 
evaluation from service is consistent with the Veteran's 
narrative at the two most recent VA examinations for 
compensation purposes.  The Board considers the history as 
reported at the February 2005 VA examination, while 
anomalous, ultimately not to be detrimental to the Veteran's 
claim, because the difference in narrative was not beneficial 
to the claim, and hence may reasonably be ascribed to a 
misunderstanding or miscommunication between her and the 
February 2005 VA examiner.  

Notably, the Veteran's June 2004 service record documenting 
her July 2003 right knee injury indicates that the knee 
injury occurred when she fell during training.  Thus, it 
appears likely that the February 2005 VA examiner merely 
conflated or otherwise mixed up the Veteran's narratives of 
her injuries to her right knee and low back.  

While the claims file lacks cognizable evidence to support 
causation or aggravation of the Veteran's low back disorder 
by her service-connected right knee disorder, the Board finds 
that sufficient evidence is presented to support the claim 
for service connection on a direct basis, based on continuity 
of symptomatology.  38 C.F.R. § 3.303(b).  Her submission of 
her claim for a low back disorder in April 2003, while still 
in service, taken together with findings of ongoing back 
disability manifested by muscle spasm, tenderness, and disk 
disease, at VA examinations in February 2005, August 2007, 
and December 2009, and her assertion of ongoing intermittent 
localized low back symptoms of increasing severity, all tend 
to support continuity of low back disability from the injury 
in June 2002 up to the present.  
While the VA examiner in December 2009 did provide a contrary 
opinion to the effect that the Veteran's current low back 
disability was not persistent from the June 2002 injury, that 
opinion derived from the erroneous factual basis that there 
was no indication of low back disability between that June 
2002 injury and VA examination in February 2005.  To the 
contrary, as noted, the Veteran's submitted claim in April 
2003 serves as evidence of ongoing disability during that 
time period.  The Court of Appeals for Veteran's Claims has 
determined that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).   Hence, the December 2009 medical 
opinion, against continuity of disability from service, 
cannot serve to weigh against the Veteran's claim in the 
Board's adjudication.  

Weighing the entire record, the Board concludes that the 
evidence preponderates in favor of continuity of symptoms of 
disability from the time of the February 2002 back injury up 
to the present.  Accordingly, service connection is warranted 
for a low back disorder manifested by lumbosacral strain with 
lumbar myositis and degenerative disk disease.  38 C.F.R. 
§ 3.303(b).  


ORDER

Service connection is granted for a low back disorder 
manifested by lumbosacral strain with lumbar myositis and 
degenerative disk disease.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


